internal_revenue_service department of the treasury index number washington d c number date release refer reply to plr-112986-97 date date tax_year a date b date c year d year e year f year g year h country i dear this is in response to a letter dated date submitted by your authorized representative requesting a ruling under sec_877 of the internal_revenue_code_of_1986 code that your loss of long-term_resident status did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code additional information was submitted in letters dated october and november and the information submitted for consideration is substantially as set forth below the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed plr-112986-97 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a a former long-term_resident of the united_states within the meaning of sec_877 relinquished her u s lawful permanent resident status expatriated on date c in by returning her green card to a u s consulate in country i on the same day she registered as a resident of country i on the date of a’s expatriation her net_worth exceeded dollar_figure and her average annual tax_liability for the five-year period prior to expatriation exceeded dollar_figure a’s parents were born in country i a was born in year d and attended grade school high school and college in country i after finishing college a married a citizen of country i and the couple lived and worked in country i for the next five years during that period the couples’ two children were born a’s husband was hired by an american company in year e and the family moved to the united_states thinking that they would stay a short time however a’s husband made his career with that company a obtained a green card rather than u s citizenship because she expected to return to country i to live in year f a inherited real_estate and a business located in country i from her parents she ran the business with the help of her husband for years and sold it in year g a spent about four months a year in country i managing the real_estate until year h by that time her children were on their own and the country i real_estate required more of her time she went to live in country i permanently repatriated on date b a’s husband repatriated approximately six and one half months after a a and her husband expect to dispose entirely of their u s home but are maintaining it as a vacation home for a while they had an apartment in country i for the five years preceding expatriation from the united_states and currently live in her family home in country i however a’s permanent home and tax_home within the meaning of sec_911 of the code were in the united_states during the five years prior to her expatriation while she was a resident_of_the_united_states a never earned any u s wages a paid u s tax on any wages and other income from country i by repatriating to her native country a did not export any assets earned in the united_states all of a’s u s investments are derived from country i-source funds received by gift or inheritance from her family in country i or from the sale of assets so inherited a does not hold an interest in any partnership a is not considered to own any trust under sec_671 through of the code nor does a have any beneficial_interest in any trust on date b a’s assets consisted of cash marketable_securities without net appreciation individual_retirement_accounts u s real_estate country i real_estate and unappreciated personal_property located in the united_states and in country i a’s plr-112986-97 gross assets have a fair_market_value of less than dollar_figure in year g a sold her stock in a country i company along with certain unincorporated country i business_assets and certain country i real_estate used in a trade_or_business all of which she had inherited from her parents in year f that sale was reported on the u s income_tax return form_1040 that she and her husband filed jointly for year g the gain recognized thereon was taxed in the united_states the net sale proceeds were invested in other assets that are reflected on a’s balance_sheet otherwise a’s current_assets are representative of the assets she owned for the period that began five years prior to the date on which she expatriated and ending on the date that this ruling_request was submitted a does not expect any significant changes to her balance_sheet during the 10-year period following her expatriation country i taxation of her income and gains will not be significantly different than her u s taxation of income and gains if she had continued to be a u s resident although the inheritance_tax eventually payable upon her death with respect to a’s country i real_estate may be less than the u s tax that would have applied to that real_estate if she had retained her u s residency depending on the ultimate identity of her heirs and the size of her estate any death_tax savings depends on a number of variables and are highly speculative in addition a’s u_s_assets will continue to be subject_to u s income and estate_tax under the normal rules applicable to nonresident_aliens sec_877 generally provides that a citizen who loses u s citizenship or a u s long- term resident who ceases to be taxed as a lawful permanent resident individuals who expatriate within the 0-year period immediately preceding the close of the taxable_year will be taxed on u s source income as modified by sec_877 for such taxable_year unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_2107 and sec_2501 a provide special estate and gift_tax regimes respectively for individuals who expatriate with a principal purpose to avoid u s taxes a former citizen or former long term-resident will be treated as having expatriated with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 a if the individual's average income_tax_liability or the individual's net_worth on the date of expatriation exceeds certain thresholds see sec_877 sec_2107 and sec_2501 a b a former u s citizen or long-term_resident whose net_worth or average tax_liability exceeds these thresholds however will not be presumed to have a principal purpose of tax_avoidance if that person is described within certain statutory categories and submits a request for a ruling within one year of the date of loss of u s citizenship for plr-112986-97 the secretary’s determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 a c the rule also applies to an individual subject_to new sec_877 who expatriated after date but on or before date and who submitted a ruling_request by date pursuant to notice_97_19 1997_1_cb_394 see also sec_877 under notice_97_19 as modified by notice_98_34 1998_27_irb_30 a former long- term resident whose net_worth or average tax_liability exceeds the applicable thresholds will not be presumed to have a principal purpose of tax_avoidance if that former resident is described within certain categories and submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes notice_97_19 as modified by notice_98_34 requires that certain information be submitted with a request for a ruling that an individual’s expatriation did not have for one of its principal purposes the avoidance of u s taxes a is eligible to request a ruling pursuant to notice_97_19 because she is described in two categories of individuals eligible to submit ruling requests prior to the issuance of notice_98_34 first on the date of a’s expatriation a was and continues to be a citizen and resident fully liable to income_tax in country i the country where a was born second a is also eligible to submit a request because her parents were born in country i a submitted all the information required by notice_97_19 as modified by notice_98_34 including any additional information requested by the service after review of the submission accordingly based solely on the information submitted and the representations made it is held that a has made a complete and good_faith submission in accordance with sec_877 and notice_97_19 as modified by notice_98_34 and therefore a will not be presumed to have expatriated with a principal purpose of tax_avoidance it is further held that a will not treated under sec_877 as having as one of her principal purposes for expatriating the avoidance of u s taxes because the information submitted clearly established the lack of a principal purpose to avoid u s taxes under subtitle a or b of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to a’s u s tax_liability for taxable periods prior to her loss of permanent resident status or to tax periods after her loss of permanent resident status under sections of the code other plr-112986-97 than sec_877 sec_2107 and sec_2501 a copy of this letter must be attached to a’s u s income_tax return for the year in which a obtained the ruling whether or not a is otherwise required to file a return a copy of this letter must also be attached to any other income_tax return to which it is relevant this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours allen goldstein reviewer office of the associate chief_counsel international
